Exhibit 10.1

FIRST AMENDMENT

TO EMPLOYMENT AGREEMENT

This First Amendment (“First Amendment”) to the Employment Agreement dated
July 31, 2009 by and between TIME WARNER CABLE INC. and GLENN A. BRITT (the
“Employment Agreement”) is made effective as of July 27, 2011.

Each of the parties hereto, intending to be legally bound, hereby agrees that
the Employment Agreement shall be amended as follows:

1.        The second paragraph of the Employment Agreement shall be amended by
replacing the date “December 31, 2012” with the date “December 31, 2013.”

2.        Section 2.1 shall be amended by replacing the phrase “and President”
with the phrase “and, for the period before December 14, 2010, President.”

3.        Section 3.3.2 shall be amended by adding the following at the end
thereof:

“Notwithstanding the foregoing, beginning with calendar year 2012, $7,500,000 in
the preceding sentence shall be replaced with $8,500,000.”

4.         Section 4.4 shall be amended by replacing the fourth and fifth
sentences with the following:

“In the event of your resignation or retirement pursuant to this Section 4.4
prior to the Term Date, the Company shall have no further obligation to you
other than (i) to pay Base Salary through the effective date of termination, as
provided for in this Section 4.4 and any Bonus for any year prior to the year in
which such termination occurs that has been determined by the Compensation
Committee but not yet paid as of the date of such termination (other than to the
extent any such Base Salary and Bonus may be repayable under the provisions of
Section 11.7), (ii) if such resignation or retirement is on or after January 1,
2013 and you obtain the express approval of the Board of such resignation or
retirement, to pay (x) any Bonus for any year prior to the year in which such
termination occurred that has not yet been paid and the amount of which has not
been determined by the Compensation Committee, subject to the actual achievement
of the performance criteria established under the Bonus Plan for the applicable
year, and subject also to exercise by the Compensation Committee of its negative
discretion in such a manner that your Bonus, expressed as a percentage of your
Target Bonus for the year, is not less than the Average Percentage and (y) a pro
rata portion of your Bonus for the year of termination through the Effective
Date of Termination, subject to the actual achievement of the performance
criteria established under the Bonus Plan for such year, and subject also to
exercise by the Board’s Compensation Committee of its negative discretion in
such a manner that your Bonus, expressed as a percentage of your Target Bonus
for the year

 

1



--------------------------------------------------------------------------------

of termination, is not less than the Average Percentage (as defined above in
Section 4.2.1), but in no event shall such pro rata bonus exceed a pro rata
portion of the maximum Bonus provided for under Section 3.2 of this Agreement,
(iii) with respect to any rights you have pursuant to any insurance or benefit
or incentive plans or arrangements of the Company, and (iv) your rights to
indemnification under Section 3.5 or any other agreement or arrangement of the
Company. You hereby disclaim any right to receive a pro rata portion of any
Bonus with respect to the year of resignation or retirement if such resignation
or retirement occurs before January 1, 2013 or on or after January 1, 2013 but
before the Term Date without the express approval of the Board. The payment of
your pro rata Bonus or any Bonus for a year prior to the year of termination
pursuant to this Section 4.4 shall be paid to you at the times set forth in
Section 4.6.”

5.        Section 11.1 shall be amended by adding the following at the end
thereof:

“Any legal action or proceeding with respect to this Agreement that is not
resolved in arbitration pursuant to Section 11.8 shall be adjudicated in a court
located in New York, New York, and the parties irrevocably consent to the
personal jurisdiction and venue of such court.”

6.        Section 11.7.1 shall be amended by adding the phrase “located in New
York, New York” immediately after the phrase “by any court.”

7.        Section 11.7.3 shall be amended to read as follows:

“Other Forfeitures of Compensation.  You hereby acknowledge and agree that you
are subject to Section 304 of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley
Act”) and that pursuant thereto you may under certain circumstances be obligated
to pay back to the Company certain amounts previously received by you. In
addition, in connection with any grant, payment or settlement made on your
behalf (i.e., in connection with any incentive and/or performance based
compensation), based in whole or in part on the financial performance criteria
of the Company, or any division thereof, that are subsequently determined by the
Board or a committee thereof to be materially incorrect as a result of the
Company filing an adverse restatement of earnings, you hereby agree that you
shall pay back to the Company upon request of the Board, the Board’s audit
committee, or a committee of independent Board members, within sixty (60) days
of written demand, amounts previously received by you as bonuses or other
incentive or equity compensation, equal to the amount by which your compensation
would have been reduced had the earnings been stated correctly and the
performance criteria been correctly applied; it being understood that you shall
retain any such remaining compensation attributable to the correct application
of such performance criteria. Your repayment obligation under this
Section 11.7.3 shall apply only to bonuses

 

2



--------------------------------------------------------------------------------

or other incentive or equity compensation proceeds actually received by you
during the three year period following the last day of the fiscal year of the
financial statements restated by the Company; provided that, such repayment
obligation shall not apply if the adverse restatement is filed by the Company
more than three years after the last day of the fiscal year of the restated
financial statements. Notwithstanding anything herein to the contrary, no amount
shall be repaid by you more than once under Section 11.7.2 and this
Section 11.7.3. If, as a result of any determination hereunder, the Board or a
committee thereof determines that additional amounts may be due you and other
executives, based on the correct application of such performance criteria, such
amounts shall be paid to you in the calendar year in which such determination
occurs, without regard to the three-year limitation period referenced above.”

8.        Section 11.7.4 shall be amended by replacing the first sentence with
the following:

“Except to the extent required under the Sarbanes-Oxley Act or The Dodd-Frank
Wall Street Reform Act and Consumer Protection Act, repayments to the Company of
amounts previously paid to you or of gain realized by you in connection with any
option or equity award, as may be provided for in Sections 11.7.2, 11.7.3, and
11.7.5 and Annex C, shall be reduced by the Net Tax Cost of amounts of
previously paid compensation and/or gain.”

9.        Section 11.7.5 shall be added to read as follows:

“11.7.5.  Other Incentive Compensation Repayments. You agree that, as an
executive officer subject to the incentive compensation repayment requirements
of The Dodd-Frank Wall Street Reform and Consumer Protection Act, you will enter
into an amendment to this Section or a separate written agreement with the
Company to comply with the Act and any regulations thereunder if required by the
Act or any regulations thereunder.”

Except as expressly provided in this First Amendment, all other provisions of
the Employment Agreement, as amended, shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this First Amendment
to be duly executed effective as of the date first written above.

 

TIME WARNER CABLE INC.

    By:  

    /s/ Tomas Mathews

   

            7/27/2011

 

    Tomas Mathews

    Executive Vice President, Human Resources

   

Date

Agreed and Accepted:     EXECUTIVE     By:  

    /s/ Glenn A. Britt

   

    7/26/11

      Glenn A. Britt     Date

 

4